DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 3-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Wang et al (CN 103585112 hereafter Wang) in view of Kim et al (Statistical Optimization of Tamsulosin Hydrochloride Controlled Release Pellets... Chem Pharm Bull; ; 55(6) 936-939, 2007) and Woo et al (WO 2005/077420 hereafter Woo).
Wang discloses a pharmaceutical formulation for oral administration comprising tamsulosin sustained release pellets [abstract].  The pellets are formed by extruding a mixture of the ingredients which include 0.1-1% tamsulosin, HPMC, an acid resistant polymer like Eudragit RS or RL and at least two diluents like microcrystalline cellulose and talc [0020-0033].  The pellets can be coated with an enteric polymer [0035].  The acrylic polymer and HPMC are present from 5-50% where the diluents are present up to 50% [0025, 0026].  The pellets are formed by extruding the ingredients as a wet mass and spheronized at an appropriate speed and result in pellets from 0.15 to 1.5 mm [0050, 0106, and 0129].  The pellets are filled into hard or soft capsules and can be used to treat prostatic hyperplasia [0006, Examples]
While the reference discloses a tamsulosin pellet formulation that is extruded and spheronized, the reference is silent to the specific parameters as they can be modified to fit the desired outcome. This modification and optimization is seen in the Kim study.
Kim discloses a tamsulosin hydrochloride pellet formulation comprising an enteric coating (abstract).  The pellet comprises 0.17% tamsulosin hydrochloride, an acid-resistant acrylic polymer, microcrystalline cellulose, lactose and poloxamer where the ingredients are extruded as a wet mas and spheronized at 800 rpm for 10 minutes (page 936).  It would have been obvious to apply this formation process to the formulation of Wang as it solves the same problem.
The reference discloses a pellet comprising hydroxypropylmethylcellulose, but is silent to the specific molecular weight of the instant claims.  The use of high molecular weight HPMC is known in the art regarding tamsulosin formulations as can be seen in the Woo patent.

With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable sustained release tamsulosin formulation.  It would have been obvious to optimize the overlapping concentrations of the prior art as this would result in an improved formulation where the release and stability can be optimized by those of ordinary skill in the art.  It would have been obvious to include the HPMC of Woo and the follow the suggestions of Wang to adjust the spheronization as the artisan saw fit and process the ingredients as seen in the Kim as they all solve the same problem. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable formulation useful in treating prostatic hyperplasia. 
Claim 1, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combine disclosures of Wang et al (CN 103585112 hereafter Wang) in view of Kim et al (Statistical Optimization of Tamsulosin Hydrochloride Controlled Release Pellets... Chem Pharm Bull; 55(6) 936-939, 2007) and Van Den Heuvel et al (US 2011/0244033 hereafter Heuval).
As discussed above the combination of Wang and Kim provide a sustained release tamsulosin pellet formulation where the pellets are spheronized at 800 rpm for 10 minutes and collected into hard 
Heuvel discloses a pharmaceutical formulation for oral administration comprising tamsulosin hydrochloride comprising sustained release pellets, with each pellet comprising tamsulosin hydrochloride, a rate controlling cellulose polymer, an acid-resistant coating and two or more diluents [abstract. Example 1]. The release controlling agent can be hydroxypropylmethylcellulose [0031]. Tamsulosin hydrochloride is present in the pellets from 0.2-2.5%, 2.5-17% of an acid-resistant acrylic polymer and 50-95% of microcrystalline cellulose with an additional 0.5-25% other diluent [0036-0039]. The diluent combination is talc and microcrystalline cellulose [Example 1]. The pellets are spheronized and further coated with the enteric polymer [0062-0080]. The pellets are physically separated from each other [Figure 1]. The pellets can be combined, though physically separate from other drugs in combination treatments including dutasteride and finasteride [claims]. 98% of the pellets after coating have a size from 0.3-1.18 mm [0079]. In a paddle method which is dissolution test in pH 6.8, the pellets show less than 10% release in 2 hours and 40-60% in 1 hour and greater > 80% in 6 hours [0081]. The dry pellets can be filled into hard capsules [0054]. The pellets comprise 0.2 or 0.4 mg of tamsulosin hydrochloride [0053]. The dosage form can be used in methods to treat prostatic hypertrophy or hyperplasia [0057]. The pellets are formed in a method comprising mixing and extruding the tamsulosin hydrochloride and excipients including the acid-resistant acrylic polymer to mold in the form of granules, and spheronizing the extruded granules using at a rotation speed of about 500 rpm for about 3 min [Example 1]. It would have been to use similar combination as seen in Heuvel as the formulations all sole the same problem.
With these aspects in mind, it would have been obvious to combine the prior art in order to produce a stable oral formulation useful in treating prostatic hyperplasia. It would have been obvious to .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/16/21, with respect to the rejection(s) of claim(s) 1,3-16 under USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above proposed combination.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618